DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/19/21, claims 1 and 2 are currently pending in the application.

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2014/0005624 Al), in view of Lee et al. (US 2008/0114110 Al) and Gao et al. (US 2016/0005285 A1) (all references of record).
Wang teaches a film including from about 10 wt. % to about 90 wt. % of at least one polyalkylene carbonate and from about 10 wt. % to about 90 wt. % of at least one polyolefin, such as polyethylene (Ab.), for use in a packaging film (Ab., [0031]). Wang further teaches additives, such as anti-static additives [0041], films that are stretched uniaxially or biaxially [0058], a small genus of polyalkylene carbonates, including polypropylene carbonate [0022], and a small genus of polyolefins, including polyethylenes such as LDPE, LLDPE and HDPE (reference claim 4, [0031, 0032]). Exemplified embodiments are based on polypropylene carbonate and polyethylene ([0063-0064], Examples 1-5).
Wang is silent with regard to films (a) comprising claimed metal salt and (b) having stretching magnification of at least 2 to 9 in at least one direction (claim 1).
a), it is noted that the primary reference to Wang is open to use of anti-static additives. The secondary reference to Lee teaches antitstatic compositions comprising 0.05 to 5 parts of an antistatic agent based on 100 pars by weight of a base resin, such as HDPE (Ab., [0042]). Disclosed antistatic agents include alkali metal salt compounds, such as lithium bis(trifluoromethylsulfonyl)imide (LiN(CF3 SO2)2) (i.e. on lithium bis(trifluoromethylsulfonyl)amide), Lil, LiBr etc. (i.e. ionic salts which inherently have a Tm greater than 100oC), and read on claimed metal salts having a melting point higher than 100°C [0009-0013].
With regard to (b), the secondary reference to Gao teaches polyethylene resin compositions for forming biaxially oriented films for packaging applications [0003], having a MD stretch ratio of at least 4 and a TD stretch ratio of at least 5, and that larger the stretch ratio, the higher the mechanical strengths of the film [0084].
Given that Wang is open to anti-static additives and given the teaching in Lee on art recognized lithium and potassium metal salts as antistatic agents, including Lil, LiBr and lithium bis(trifluoromethylsulfonyl)imide, given that Wang teaches uniaxially or biaxially stretched films and given the teaching in Gao on stretch ratios and that the improvement in mechanical strength of the film is dependent on the extent of stretching, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to (a) include any art recognized antistatic additive, including potassium and lithium salts having disclosed anions as taught in Lee, including KI, LiBr and lithium bis(trifluoromethylsulfonyl)imide, and (b) to stretch Wang’s films, as modified by Lee, to provide for desired improvement in mechanical properties in films, including to a MD stretch ratio of at least 4 and a TD stretch ratio of at least 5, absent evidence of criticality for the claimed range (obviates claim 1). Case law holds that the prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claim 2, Wang teaches a film layer formed from about 10 wt. % to about 90 wt. % of at least one polyalkylene carbonate, from about 10 wt. % to about 90 wt. % of at least one polyolefin [0018], and Lee teaches 0.05 to 5 parts of an antistatic agent based on 100 pars by weight of a base resin, such as HDPE [0010].

Response to Arguments
4.	In view of the amendment dated 7/13/21, previously set forth rejections are rewritten herein above. Additionally, the amendments to the specification dated 7/13/21 and 7/19/21 are entered. Applicant’s arguments have been duly considered but are not deemed persuasive.
Applicant’s Arguments:
Even if the specific metal salt used in the claimed invention (i.e., at least one selected from lithium bis(trifluoromethane sulfonyl)amide, lithium bromide, and potassium iodide) was known as an antistatic agent, a person skilled in the art would not have been able to expect that adding the specific metal salt and stretching the film to form a stretched film could significantly improve the antistatic effect of the film. Gao nowhere teaches that antistatic properties are improved by stretching the film. Even if Lee teaches a specific metal salt as an antistatic agent, Lee nowhere teaches that as compared with simply adding the specific metal salt, adding the metal salt and stretching the film at a specific ratio (i.e.„ 2-fold to 9-fold) can further enhance antistatic properties.
Accordingly, a person skilled in the art would not have been able to expect from a combination of Wang with Lee and Gao that antistatic properties of the film can be further improved by the structural feature of the claimed invention (i.e., adding a specific metal salt and stretching the resulting film at a specific ratio (i.e., 2- to 9-fold)).

Examiner’s Response:
	It is noted that in the rejections of record and as presented above, the primary reference to Wang is relied upon for its teaching films that are stretched uniaxially or biaxially [0058], comprising polyalkylene carbonate and polyolefin [0018, 0021, 0031-0032], with exemplified embodiments being drawn to films comprising polypropylene carbonate and polyethylene as in the claimed invention. The secondary reference to Lee is relied upon for its teaching on art recognized antistatic agents, including metal salts of the claimed invention, whose addition the primary reference is open to. Additionally, while Wang teaches stretching films, the secondary reference to Gao is relied upon for the degree on magnification, i.e. including a MD stretch ratio of at least 4 and a TD stretch ratio of at least 5, to confer improvement in mechanical properties to the films. Thus, the combination of Wang, Lee and Gao as a whole obviates the claimed compositional limitations, including claimed magnification of the films. It is noted that claims 1 and 2 are drawn to an article of manufacture, i.e. a film, and the combination as a whole obviates such films. While the cited references do not explicitly teach the improvement in the antistatic property with increased stretching magnification, Gao does teach that larger the stretch ratio, the higher the mechanical strengths of the film [0084]. Thus, a skilled artisan would have found it obvious to subject Wang’s films, as modified by Lee, and comprising any polyolefin and any polyalkylene carbonate including the claimed species, i.e. polyethylene and polypropylene carbonate, to stretching as prescribed by Gao so as to improve the mechanical properties and thereby arrive at the claimed films, absent evidence of unexpected results that are reasonably commensurate in scope with the claim language.
	Considering the data in the specification, it is noted Inventive Examples 1-3 are drawn to films stretched in the machine direction (MD), to a magnification of 2x or 9x. The film compositions (calculated as mass ratio of components) are as follows:
Inventive Ex. 1
Salt (L/TFSA) : PPC (polypropylene carbonate) : PE = (0.77) : (2.31) : (100.00)
Inventive Ex. 2
Salt (L/TFSA) : PPC (polypropylene carbonate) : PE = (4.41) : (13.23) : (100.00)
Inventive Ex. 3
Salt (LiBr) : PPC (polypropylene carbonate) : PE = (3.95) : (11.84) : (100.00)
 Thus, the data in the specification is limited to films that are stretched in the machine direction to x2 or x9, or at best to stretch magnification in a range of x2 to x9 in the machine direction. Additionally, the calculated salt content in the films is 0.77 or 4.41 parts by mass (i.e., the low end and high end points, or at best to 0.77 to 4.41 parts by mass), per 100 mass parts of HDPE. Furthermore, the polypropylene carbonate content in the film compositions are 2.31 or 13.23 parts by mass, or at best, encompassing a range of 2.31 to 13.23 parts by mass, per 100 mass parts of HDPE. It is not clear why this limited data would be representative of claim 1 drawn to a film stretched in at least one of the machine direction and transverse direction, and which is open ended to the amount of salt, polypropylene carbonate and polyethylene, and to the type of polyethylene. Clearly, the data is not reasonably commensurate in scope with the claim language.

Conclusion
5.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

6.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762